Citation Nr: 0001837	
Decision Date: 01/24/00    Archive Date: 02/02/00

DOCKET NO.  93-19 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disability.


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Esquire


WITNESS AT HEARINGS ON APPEAL

Appellant, her mother and father, and B.C.


ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel


INTRODUCTION

The veteran had active service from June 3, 1975 to June 13, 
1975.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 1992 rating decision by the Phoenix, 
Arizona Regional Office (RO) of the Department of Veterans 
Affairs (VA) which held that new and material evidence had 
been received to reopen the appellant's claim subsequent to a 
February 1976 Board decision denying service connection for a 
back disability, but which denied the claim on the basis of 
all of the evidence of record.  The veteran testified at a 
hearing before a traveling member of the Board in June 1993.  
The veteran elected to testify at a subsequent hearing before 
another traveling member of the Board in February 1997, 
however, as the first traveling member had left the Board.

A Board decision was thereafter rendered in June 1997 which 
held that the evidence received since the Board's final 
February 1976 decision to deny service connection for a back 
disability was not new and material.  Specifically, the Board 
held that the evidence submitted was cumulative and redundant 
of evidence previously of record, and that it did not present 
a reasonable possibility of a changed outcome.  In this 
regard, the Board applied the test for materiality set forth 
in Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991).

The June 1997 Board decision was thereafter appealed to The 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court").  In April 1999, the Court 
remanded the case back to the Board holding that the Board 
applied, in part, the now invalid Colvin change-in-outcome 
test in determining whether evidence submitted was new and 
material.

The Board notes that the veteran had argued in her brief for 
this appeal that the VA failed to consider a reasonably 
raised claim for a psychological disability.  In this regard, 
the Court noted that the record does not indicate that such a 
claim has ever been adjudicated and no notice of disagreement 
concerning the issue of a psychological disability has been 
filed.  As such, the Court determined that it did not have 
jurisdiction over this matter.  Accordingly, the issue of 
entitlement to service connection for a psychological 
disability is referred to the RO for consideration as 
appropriate.


FINDINGS OF FACT

1.  In a February 1976 Board decision, entitlement to service 
connection for a back disability was denied.

2.  Evidence submitted since the Board's February 1976 
decision is not so significant that it must be considered in 
order to fairly decide the merits of the claim.


CONCLUSION OF LAW

The evidence received since the Board's final February 1976 
decision to deny entitlement to service connection for a back 
disorder is not new and material; therefore, the veteran's 
claim may not be reopened.  38 U.S.C.A. §§ 5108, 7104 (West 
1991); 38 C.F.R. §§ 3.156, 20.1105 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that she did not have a back 
disability prior to service, but has one as a result of 
service; in the alternative, she claims that if she had one 
before service, then it was aggravated by service.  She 
argues that the presumption of soundness on service entrance 
examination supports her claim and results in entitlement.  
Consideration of the benefit of the doubt doctrine is 
requested.

The law provides that in order for a service connection claim 
to be well grounded, there must be competent evidence of 
current disability, of incurrence or aggravation of a disease 
or injury in service, and of a nexus between the in-service 
injury or disease and the current disability.  38 U.S.C.A. 
1110, 1131, 1153 (West 1991); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995).

A veteran who served during a period of war or during 
peacetime service after December 31, 1946 is presumed to be 
in sound condition except for defects noted at entrance to 
service, or where there is clear and unmistakable evidence 
that the disability existed prior to service entrance.  38 
U.S.C.A. 1111, 1137 (West 1991); 38 C.F.R. 3.304(b) (1999).

"A preexisting injury or disease will be considered to have 
been aggravated by active ... service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease."  See 38 C.F.R. 3.306 
(1999); cf. Hunt v. Derwinski, 1 Vet. App. 292, 296-97 (1991) 
("flare-ups" of preexisting condition do not constitute 
aggravation if there is no increase in severity of underlying 
disability.)  Corry v. Derwinski, 3 Vet. App. 231 (1992).

The veteran had 11 days of active service before her active 
service discharge.  She started receiving treatment for her 
disability after her second day of training, and no 
precipitating injury was reported at that time.

At the time of the Board's February 1976 decision, there were 
service medical records contained in the file detailing the 
veteran's preservice history and in-service findings, and a 
service medical record containing an opinion based thereon.  
The opinion was not merely unenhanced history recorded in a 
medical record.  See LeShore v. Brown, 8 Vet. App. 406 
(1995).  The medical opinion carefully considered the 
veteran's physical examination data and the detailed history 
of a pre-service back problem that the veteran had provided 
upon presenting for treatment just two days into training.  
This preservice history included the admission by the veteran 
that she had had limiting low back pain since age 12, that 
she had been told, prior to service, that she had a 
"curvature of the spine", and that she had first been 
treated for the disability 9 years beforehand.  The service 
medical opinion, in light of all of that information, was 
that the veteran had chronic back pain and scoliosis that 
existed prior to service and was not aggravated by service.

This medical opinion rebutting the presumption of soundness 
on service entrance satisfies Bagby v. Derwinski, 1 Vet. App 
225 (1991), wherein the Court held that since data obtained 
for clinical purposes during service unequivocally 
established the preservice existence of the disability, it 
rebutted the presumption of soundness on service entrance.  
The opinion likewise serves as competent evidence of no in-
service aggravation, given the fact that the opinion 
considered the preservice history and symptoms, the quickness 
of symptoms so soon after service entrance, what prompted 
those symptoms, and what the symptoms and the physical 
findings were at the time of treatment.  See also 38 C.F.R. 
3.303(c) (1999).

At the time of the Board's February 1976 decision, in 
addition to the service medical records, there was an August 
to September 1975 VA hospital discharge summary, wherein it 
was indicated that the veteran had complained that her hip 
had been out for 3 weeks, and wherein it was reported that 
she had indicated a history of right leg and low back pain 
since age 12, more so since age 18, and her history that her 
back had gone out shortly after entering the Air Force.  The 
hospital discharge summary diagnosed idiopathic low back 
disease and did not indicate that a low back disability had 
had its onset in service or had become chronically worse in 
service.

There was not any competent medical evidence of record 
opining that there was an in-service onset of a low back 
disability, or that there was an in-service aggravation 
(chronic increase in severity beyond that which would have 
occurred naturally; see 38 U.S.C.A. 1153 (West 1991) and 
Hunt, supra) of a low back disability that preexisted 
service.

Since the Board's decision, this evidentiary status has not 
changed, and the Board is not permitted to make medical 
conclusions for which there is no support in the record. 
Colvin v. Derwinski, 1 Vet. App 171 (1991).

As noted above, the Board's February 1976 decision denying 
service connection for a back disability is final.  38 
U.S.C.A. § 7104 (West 1991); 38 C.F.R. § 20.1105 (1999).  
When a claim has been disallowed by the Board, it may not 
thereafter be reopened unless new and material evidence is 
submitted.  38 U.S.C.A. §§ 5108, 7104 (West 1991); 38 C.F.R. 
§ 20.1105 (1999).  According to the Court, a decision 
refusing, because of a lack of new and material evidence, to 
reopen a previously and finally disallowed claim, after 
having considered newly presented evidence, is another 
"disallowance" of a claim (the claim to reopen) because 
that claim is not being "allowed."  Accordingly, the Court 
held that sections 5108, 7104(b), and 7105(c) require that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis, not only since the time that the claim was last 
disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273 
(1996).

The Board notes that the applicable regulation requires that 
new and material evidence is evidence which has not been 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant and 
which, by itself, or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (1999).

In regard to the term "new and material," the Court has 
stated that "new" evidence means more than evidence which 
was not previously physically of record.  To be "new," 
additional evidence must be more than merely cumulative.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In order for 
evidence to be "material," in Colvin the Court stated that 
"there must be a reasonable possibility that the new 
evidence, when viewed in the context of all the evidence, 
both new and old, would change the outcome."  

In Evans, the Court expounded upon the "two-step analysis" 
which must be conducted under 38 U.S.C.A. § 5108 (West 1991) 
as set forth in Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991) in order to determine if new and material evidence has 
been submitted.  First, the Court in Evans stated that it 
must be determined whether the evidence presented or secured 
since the prior final disallowance of the claim is new and 
material when "the credibility of the [new] evidence" is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
In this case, the Board notes that the last final 
disallowance of record was the February 1976 Board decision.  
Second, if the evidence is new and material, the Board must 
reopen the claim and review all the evidence of record to 
determine the outcome of the claim on the merits.  The first 
step involves three questions: (1) Is the newly presented 
evidence "new" (not of record at the time of the last final 
disallowance of the claim and not merely cumulative of other 
evidence that was then of record)? (2) Is it "probative" of 
the issues at hand? (3) If it is new and probative, then, in 
light of all of the evidence of record, is there a reasonable 
possibility that the outcome of the claim on the merits would 
be changed?

Recently, the United States Court of Appeals for the Federal 
Circuit, in Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998) 
issued directives to be followed in new and material evidence 
cases.  Specifically, it was stated in Hodge that the test 
created by the Court in Colvin was more restrictive than 
required by 38 C.F.R. § 3.156(a) (1999).  The Colvin test, as 
noted above, requires that, in order to reopen a previously 
denied claim, "there must be a reasonable possibility that 
the new evidence, when viewed in the context of all the 
evidence, both new and old, would change the outcome."  
Colvin at 174.  Whereas 38 C.F.R. § 3.156(a) (1999) requires 
that, to reopen a claim, evidence submitted must be "so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  In Colvin, the United 
States Court of Appeals for the Federal Circuit stated that 
the Court "impermissibly replaced the agency's judgment with 
its own" and "imposed on veterans a requirement 
inconsistent with the general character of the underlying 
statutory scheme for awarding veterans' benefits."  Colvin 
was therefore specifically overruled by the U.S. Court of 
Appeals for the Federal Circuit in Hodge.  

The United States Court of Appeals for the Federal Circuit in 
Hodge pointed out that the question of materiality was not to 
require that the veteran demonstrate that the new evidence 
would probably change the outcome of the claim, but rather to 
make the record complete.  The United States Court of Appeals 
for the Federal Circuit in Hodge agreed with the Court that 
not every piece of new evidence is "material," but 
expressed concern that some new evidence might well 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability 
even where it will not eventually convince the Board to alter 
the prior final rating decision.  The United States Court of 
Appeals for the Federal Circuit in Hodge further emphasized 
the need for a complete and accurate record.  

Thus, the Board observes that the United States Court of 
Appeals for the Federal Circuit in Hodge directs that the 
parameters of the definition of "new and material" evidence 
as written in 38 C.F.R. § 3.156(a) (1999) be followed as 
opposed to the Court's interpretation in Colvin.  Inasmuch as 
the definition of "new" was not addressed by the United 
States Court of Appeals for the Federal Circuit, it appears 
that guidance in that regard provided by the Court is 
consistent with the controlling regulation.  However, the RO 
and the Board should no longer require that new evidence 
create a reasonable possibility that the new evidence, when 
viewed in the context of all the evidence, both new and old, 
would change the outcome to reopen the claim.  Rather, the RO 
and the Board should only require that new evidence is so 
significant that it must be considered in order to fairly 
decide the merits of the claim to reopen the claim.  

The Board notes that since the Board's prior decision, VA 
medical records from shortly after service have been 
received, as have more recent private and VA medical records.

Additional August 1975 VA medical records were obtained.  The 
history in them includes a statement from the veteran that 
she had used large quantities of Darvon for several years 
because of menstrual and back pain.  Clinically, no 
significant scoliosis was present.  The initial impression 
was lumbosacral strain.  An August 1975 VA radiographic 
report indicates that a slight rotary scoliotic deformity was 
noted in the lumbar spine.

Additional VA medical records of treatment which were not 
previously of record, from September 1975, reveal that she 
indicated that she had had mild discomfort in her low back at 
age 12, and that she had rested for 2 weeks after service 
discharge and then had spent the summer in strenuous physical 
activity without her back bothering her.

In December 1975, the VA treated the veteran for lumbosacral 
sprain.  She had radiographic evidence of scoliosis per VA X-
ray in January 1976, and she was treated for possible 
herniated nucleus pulposus from May to June 1976.  At that 
time, she had reported the in-service history plus a history 
of spending some time in the summer of 1975 riding horseback 
with resultant worsening of back pain, and that while lifting 
a heavy object in August 1975, the pain became intense and 
the right hip and leg pain had become nearly constant since 
then, with intermittent paresthesias of the outer aspect of 
the right foot.

A November 1981 VA hospital discharge summary indicates that 
the veteran reported having mild back pain intermittently as 
a child, but that marching in boot camp had caused a severe 
exacerbation of the difficulty, with some radiation, and that 
it had all been progressively worse since 1975.  No medical 
diagnosis relating disability to service, including by way of 
aggravation, was furnished.

These records are cumulative of evidence which was previously 
considered, to the extent that evidence of record had 
previously shown scoliosis and low back pain in service.  
Additionally, they are not material, in the sense that there 
is no medical opinion in them relating low back pain and 
scoliosis to any incident of service origin, including by way 
of aggravation, or relating any other low back disability to 
service, including by way of incurrence or aggravation.

The fact that possible other low back disabilities were shown 
shortly after service, with possible intercurrent injuries 
after service, does not suffice to show a nexus between such 
low back disability and what occurred in service.  The Board 
may not infer such nexus.  Colvin.  The showing of a nexus 
between disability and service, including by way of 
aggravation, was lacking at the time of the Board's February 
1976 decision, and that nexus still is not demonstrated by 
competent medical evidence.

Therefore, per Evans v. Brown, 9 Vet. App. 273 (1996) 
(requires that for a claim to be reopened after a prior final 
denial, there must be evidence submitted which augments the 
record such that all necessary elements at the time of the 
last final decision are present), this is not new and 
material evidence.  There is no competent medical evidence 
relating any other back disability to the veteran's period of 
service, or indicating that the low back pain and scoliosis 
that existed prior to service chronically increased in 
severity in or as a result of service.

The Board also notes that since its last decision, a May 1992 
letter from M.A.M., M.D. has been received.  It indicates 
that he treated the veteran from 1972 to 1975, and that his 
records do not contain any reference to a back ailment or 
injury of the veteran, and that he had no personal knowledge 
of one.  This evidence is not new and material evidence, as 
it is not an opinion as to the in- service onset or chronic 
increase in severity of a low back disability.  Evans.

A close reading of Dr. M.'s letter reveals that it is not an 
opinion that the veteran did not have a preexisting back 
disability either, so it is not sufficient to reopen the 
claim.  The claim at the time of the Board's prior decision 
already had a medical opinion that there was low back pain 
and scoliosis clearly and unmistakably existing prior to 
service.  Logically, the most that can be gleaned from this 
letter is that the veteran did not have a low back disability 
that was treated by Dr. M. prior to service.  Furthermore, in 
light of Tirpak, this evidence is not probative or new and 
material.

Additionally, there have been two hearings by traveling 
members of the Board in June 1993 and February 1997.  The 
Transcripts of the first (T.-1) and second (T.-2) hearings 
contain testimony from the veteran, her mother and father, 
and B.C. as to the appellant's activities, symptoms, history, 
diagnosis, clinical course, and etiology of disability 
before, during, and/or after service.  See, e.g., T.-1 at 4 
and 6-7, and T.-2 at 3-14, and at 18-19.

This evidence may not be considered to be new and material 
evidence, however, per Evans, as what was lacking previously 
was a medical opinion relating the onset or chronic increase 
in the severity of a low back disability to service, and 
testimony from laypersons as to etiology or date of onset of 
disability is not considered to be of any probative value.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit 
v. Derwinski, 5 Vet. App. 91, 93 (1993).  Testimony as to 
symptoms, history, and activities before, during, and/or 
after service, moreover, is not medical evidence as to 
etiology, diagnosis, date of onset of a disability, or date 
of chronic worsening of a disability.  Grottveit; LeShore.  A 
medical opinion based upon an examination of preservice, in-
service, and immediately after service medical records of 
back treatment and diagnosis would be.  Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).

There have also been received statements dated in September 
1992 from, F.D.C. and W.R.P., who are school administrative 
officials, indicating activities that the appellant performed 
before service and the fact that high school records did not 
indicate that any medical disabilities were ever recognized 
or treated for the veteran.  This is not new and material 
evidence, as it is not medical evidence opining on the onset 
or chronic increase in severity in service of a low back 
disability.  Evans.  Moreover, indirectly, it is no more than 
supposition that a low back disability did not exist prior to 
service.  Tirpak; Colvin.  It can not be concluded from it 
that a low back disability did not exist prior to service.

Another statement, from the veteran's brother, dated in 
September 1992, also describes the veteran's preservice 
activities and her post-service symptoms and course.  This 
evidence, once again, is not a medical opinion as to the 
onset or chronic increase in severity of a low back 
disability in service, so it is not new and material evidence 
and, as with the evidence above, the Board cannot conclude 
from it that no disability pre-existed service.  Espiritu; 
Grottveit; Tirpak; Colvin.

A September 1992 statement from the veteran's former school 
nurse from January 1966 through May 1970 states that the high 
school records do not show, and that the former nurse had no 
personal knowledge of, the veteran having a back ailment or 
injury during that time. This evidence is not new and 
material evidence, as it is not a medical opinion as to the 
in-service onset or chronic increase in severity of a low 
back disability. Evans.  It does not prove that a back 
disability did not preexist service.  All it states is that 
the high school and she had no record or recollection of one.  
No more can be concluded from it.  Tirpak, Colvin.

There have also been received a January 1994 private medical 
record from V.P.R., Sr., M.D., and a September 1996 private 
medical record from H.B.S., M.D., as well as VA medical 
records post-dating the Board's decision, indicating, 
respectively, a history of back problems before March 1989 
and a history of back problems in the service.  However, 
medical evidence containing history of back problems in 
service was previously considered by the Board (an August to 
September 1975 VA hospital discharge summary), so this is not 
new, but cumulative evidence.  Additionally, history, 
unenhanced by medical opinion, does not rise to the level of 
medical opinion, merely because it is reported in a medical 
record, LeShore, so the August 1975 history was not material 
evidence when it was before the Board previously and this 
more recent evidence is not material evidence now.

In summary, after reviewing the evidence submitted since the 
Board's February 1976 decision, the Board concludes that the 
evidence submitted in connection with the application to 
reopen is not new and material, so the claim may not be 
reopened.  The only competent medical evidence that considers 
history and clinical findings to render an opinion on whether 
or not low back pain and scoliosis was incurred or aggravated 
in service is the service medical opinion, rendered at the 
time of treatment, and there is no competent medical opinion 
relating other back disability first shown after service to 
any incident of service origin, including by way of 
aggravation.  As such, this evidence is not relevant and is 
not probative to the issue at hand.  Thus, this evidence is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156 
(1999).

While the RO purported to reopen the claim based upon its 
conclusion that there had been new and material evidence, its 
conclusion was incorrect, and it is the Board's duty to 
dispose of the case on the correct basis under the facts and 
law being considered.  Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996).  As such, the Board concludes that the RO should 
not have reopened the claim, as new and material evidence to 
reopen has not been received.

The Board notes that in Elkins v. West, 12 Vet. App. 209 
(1999), the Court held that the process for reopening claims 
under the Federal Circuit's holding in Hodge, consists of 
three steps:  the Secretary must first determine whether new 
and material evidence has been presented under 38 C.F.R. 
§ 3.156(a) (1999); second, if new and material evidence has 
been presented, immediately upon reopening the Secretary must 
determine whether, based upon all the evidence and presuming 
its credibility, the claim as reopened is well-grounded 
pursuant to 38 U.S.C.A. § 5107(a) (West 1991); and third, if 
the claim is well-grounded, the Secretary may evaluate the 
merits after ensuring the duty to assist under 38 U.S.C.A. 
§ 5107(b) (West 1991) has been fulfilled.  

In this case, the Board has determined that the under the 
first step, the veteran's claim may not be reopened.  As 
such, the second two steps are not reached.

Given the fact that the RO purported to reopen the claim and 
review it de novo, whereas the Board is holding that new and 
material evidence has not been received to reopen it, the 
Board must consider whether the veteran has been prejudiced 
thereby.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The 
Board concludes that there has been no such prejudice.  The 
RO provided the veteran with information on finality of prior 
rating decisions, and as to the requirement to submit new and 
material evidence to reopen a claim.  Additionally, and most 
importantly, the RO, by purporting to reopen the veteran's 
claim and adjudicate it again on the merits, accorded the 
veteran's claim more consideration than it warranted.  
Edenfield v. Brown, 8 Vet. App. 384 (1995), so the Board's 
decision does not prejudice the veteran.


ORDER

The appeal is denied.  



		
	D. C. Spickler
	Member, Board of Veterans' Appeals



 

